      Case 1:19-cv-10578-AJN-SDA Document 179 Filed 01/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                    1/7/21



  Shukla,

                          Plaintiff,
                                                                                   19-cv-10578 (AJN)
                  –v–
                                                                                         ORDER
  Deloitte Consulting LLP,

                          Defendant.



ALISON J. NATHAN, District Judge:

       The Court has received Plaintiff’s letter requests, Dkt. Nos. 177-178. Plaintiff’s request

for an extension of time to file his reply for his motion for reconsideration of Judge Aaron’s

Report and Recommendation from January 4, 2021 to January 8, 2021 is granted. Plaintiff’s

request for an extension of time to file his reply for his motion for reconsideration of the Court’s

denial of his motion for preliminary injunction / TRO from January 6, 2021 to January 11, 2021

is granted. Plaintiff’s request for leave to file excess pages for both filings is denied.



       SO ORDERED.

 Dated: January 7, 2021
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
